Case: 11-11733      Date Filed: 12/18/2012      Page: 1 of 2

                                                                     [DO NOT PUBLISH]


                   IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT

                                      _____________

                                       No. 11-11733
                                      _____________

                        D.C. Docket No. 2:10-cv-00708-JES-DNF


ORLANDO GOMEZ,

                                                                       Plaintiff ! Appellant,

                                            versus

TST DAVIS,

                                                                     Defendant - Appellee.


                                       ____________

                       Appeal from the United States District Court
                           for the Middle District of Florida
                                     ____________

                                   (December 18, 2012)

Before WILSON and HILL, Circuit Judges, and HUCK,* District Judge.
________________________

       *Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
              Case: 11-11733     Date Filed: 12/18/2012   Page: 2 of 2



PER CURIAM:

      Orlando Gomez appeals the dismissal of his complaint for failure to state a

claim. He argues that the district court should have granted him leave to amend

before closing this case. We agree. We shall grant Gomez leave to amend his

complaint. On remand, we urge Gomez to consult the standards articulated in

Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atlantic Corp. v. Twombley, 550

U.S. 544 (2007), and to include sufficient facts in his complaint from which the

district court can deduce whether they “plausibly suggest an entitlement to relief.”

Without such facts, Gomez’s complaint will again be subject to dismissal.

      REVERSED AND REMANDED WITH INSTRUCTIONS TO REOPEN

CASE AND GRANT LEAVE TO AMEND THE COMPLAINT.




                                         2